Citation Nr: 0636454	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  98-19 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a higher initial evaluation for residuals of 
frostbite of the left hand , assigned a 20 percent evaluation 
from January 12, 1998, and a 10 percent evaluation prior to 
that date.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1951 to June 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in August 2005.  
A transcript of the hearing is associated with the veteran's 
claims folders.


FINDING OF FACT

In a statement received in October 2006, prior to the 
promulgation of a decision in the appeal, the veteran, 
through his representative, indicated that he would accept 
the decision issued by the RO in the August 2006 supplemental 
statement of the case which addressed and denied his claim 
for a higher initial disability rating for residuals of 
frostbite of the left hand.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the 
issue of entitlement to a higher disability rating for 
residuals of frostbite of the left hand have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.204(b), (c) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2006).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2006).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(b) (2006).

In a written statement of October 2006, the veteran, through 
his representative, indicated his desire to withdraw his 
appeal for entitlement to a higher initial disability rating 
for residuals of frostbite of the left hand.  The Board finds 
that this statement qualifies as a valid withdrawal of this 
issue under 38 C.F.R. § 20.204.  

In light of the veteran's withdrawal of his appeal with 
respect to this issue, there remains no allegation of error 
of fact or law for appellate consideration.  Accordingly, the 
appeal will be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


